Citation Nr: 0928536	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  03-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from July 1941 to November 1945, to include duty in the 
Pacific Theater of Operations during the Second World War; he 
died in July 1997, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The claim had been before the Board on a previous 
occasion, and was remanded in February 2006 for evidentiary 
development.  All actions required by the remand have been 
accomplished and the claim is ripe for appellate review.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A certificate of death indicates that the Veteran died in 
1997 as a result of cardio-respiratory failure due to 
underlying metastatic bladder cancer; during his lifetime, 
his only service connected disability was residuals of 
filariasis, rated zero percent. 

2.  There is no medical evidence to show that the Veteran's 
filariasis played any causative role in his death; his fatal 
metastatic bladder cancer was not diagnosed until decades 
post-service and there is no competent evidence of a nexus 
between such and any incident of service.

3.  There is no competent evidence of in-service exposure to 
ionizing radiation; the Department of the Navy has ruled out 
the alleged exposure.    
ONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Cause of Death 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and, while not required, in 
this case VA asked the claimant to provide any evidence in 
her possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159.  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim; however, such notice was not 
within the specific guidelines set forth in recent 
jurisprudential precedent regarding claims for service 
connection for the cause of a Veteran's death.  In a letter, 
dated in January 2001, the appellant was notified of the 
information and evidence needed to substantiate and complete 
her claim for service connection for the cause of the 
Veteran's death; however, she was not informed as to what 
disorders were already service-connected during the Veteran's 
lifetime prior to the decision that is the subject of this 
appeal.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed VA's 38 U.S.C.A. § 5103(a) notice obligation in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1310.  The Court held 
that, because the RO's adjudication of a DIC claim hinges 
first on whether a Veteran was service-connected for any 
condition during his or her lifetime, the § 5103(a) notice in 
such a claim must include, inter alia, a statement of the 
conditions (if any) for which a Veteran was service-connected 
at the time of his or her death.  See Hupp, 21 Vet. App. at 
352-53.  In this case, the only service-connected disability 
was rated zero percent and there is no allegation that it 
played any causative role in the Veteran's death.  

With respect to the Dingess requirements, the appellant was 
notified of the evidence necessary to establish an increase 
in disability rating (which is not relevant to the cause of 
death claim on appeal) and the effective date of award should 
her claim be granted; however, such notice was after the 
rating decision on appeal.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The July 2001 VCAA letter notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim for service connection for the cause of the 
Veteran's death, what evidence she was to provide and to what 
evidence VA would attempt to obtain on her behalf.   38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  This notice was 
not specific in listing the disorders subject to service 
connection during the Veteran's lifetime.  Despite this, the 
initial rating decision which denied the claim, informed the 
appellant that service connection was in effect for 
filariasis, and a subsequently issued statement of the case 
(SOC) also contained this information.  And as noted above, 
the only service-connected disability was rated zero percent 
and there is no allegation that it contributed to the 
Veteran's death.  After VCAA notice was provided, the RO re-
adjudicated the claim for benefits.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect); Hupp, supra.  VCAA notice sent after the 
January 2002 RO decision notified the appellant of the 
Dingess requirements.  Thereafter, a curative supplemental 
statement of the case (SSOC) re-adjudicated the claim for 
benefits.  

For reasons discussed in further detail below, the 
appellant's claim for service connection for the cause of the 
Veteran's death is denied, mooting the need for timely notice 
of an effective date.  

It is pertinent to note that the appellant has been provided 
the opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.  The VCAA places an 
enhanced duty on VA to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the RO has obtained all 
existing medical records identified by the appellant.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination opinion when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The medical evidence shows that the Veteran died of 
complications of metastatic bladder cancer.  His fatal cancer 
was first diagnosed decades after service and there is no 
competent evidence to suggest a nexus between the Veteran's 
bladder cancer and any incident of active duty.  The 
appellant contends that the Veteran's bladder cancer is 
causally linked to his exposure to in-service ionizing 
radiation, which is turn was the result of being a radar 
operator.  However, the Department of the Navy confirmed that 
the Veteran did not have a history of exposure to ionizing 
radiation.  This competent evidence, when considered with the 
other relevant evidence of record, is sufficient to resolve 
the appeal for service connection for the cause of the 
Veteran's death.  Given these circumstances, there is no duty 
to provide a medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159.

Legal Criteria-Cause of Death

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Where a veteran has served for 90 days or more during a 
period of war and a malignant tumor (to include bladder 
cancer) becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related. For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.310, 3.312 (2008).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link.  
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.

Analysis

A certificate of death indicates that the Veteran died in 
July 1997 at the age of 77.  The immediate cause of death was 
listed as cardio-respiratory failure due to metastatic 
transitional cell carcinoma of the bladder.  The Veteran was 
service-connected for filariasis, which was rated zero 
percent during his lifetime.

The appellant contends that the Veteran's death was caused by 
exposure to radiation during his period of military service 
in the Second World War.  She specifically asserts that his 
fatal carcinoma was caused by his exposure to radiation as 
the result of handling radio parts during his duty as a 
radioman in the U.S. Marine Corps.  

There is no medical evidence to show that the Veteran's 
residuals of filariasis played any causative role in his 
death.  There is no medical evidence to show his fatal 
metastatic bladder cancer until decades post-service; such 
was not diagnosed until April 1992, when he was diagnosed 
with transitional cell carcinoma of the bladder.  There is no 
competent evidence of a nexus between his bladder cancer and 
any incident of service.

Service connection may be awarded for what is termed a 
"radiogenic disease" if a Veteran participated in service 
in a radiation-risk activity (as defined by law and 
regulation), and after service, developed one of certain 
enumerated cancers. 38 U.S.C.A. § 1112, (c); 38 C.F.R. § 
3.309 (d).  

Additionally, if a Veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified by law, then the Veteran's claim is referred 
to the VA Under Secretary for Benefits who must determine, 
based on the extent of the exposure, whether there is a 
reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311. Also, service connection may be 
established based on medical evidence of a current disease 
etiologically related to in-service events. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 Vet. 3rd 
1039, 1043-5-(Fed. Cir. 1994).

There is no competent evidence of in-service exposure to 
ionizing radiation.  The appellant has submitted a German 
study relating to the transmission of X-rays through usage of 
certain types of radio transmitters.  To determine if the 
Veteran's specific duty caused exposure to radiation, the 
Board dispatched the claim to the Department of the Navy for 
an opinion.  In a letter dated in December 2007, the Navy 
stated that there was no occupational exposure to ionizing 
radiation during the Veteran's service.  The German study 
does not specifically address the Veteran's individual 
service, and as such, is of far less probative value when 
compared to the report from the Department of the Navy, which 
is specific to the Veteran's service.  The Court of Appeals 
for Veterans' Claims has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here the 
cited study is generic in nature; it is not specific to the 
Veteran's alleged in-service exposure to ionizing radiation.  
As there is no scientific evidence or other competent opinion 
that suggests the contended exposure, the generic study is of 
minimal probative value.

In 2004, the claim was sent to a VA physician for review, and 
he stated that the question of radiation exposure was not 
medical in nature, and that as he was not an engineer, he 
could not comment on if the radios used by the Veteran in 
service had any radiation emission which could lead to 
bladder cancer.  As there is no evidence to confirm exposure 
to ionizing radiation during service, and given the number of 
years that elapsed between service and the initial diagnosis 
of bladder cancer, along with the absence of any competent 
evidence of a nexus between bladder cancer and any incident 
of active duty, there is no duty to provide a medical 
opinion.  38 C.F.R. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran's cause of death cannot be attributed to exposure 
to ionizing radiation as contended by the appellant, as there 
is no evidence of exposure to radiation at any point during 
service.  While cancers are potentially etiologically related 
to radiation, it is first and foremost a requirement, under 
any theory of entitlement regarding ionizing radiation, that 
there be some evidence of exposure.  The evidence of record 
indicates that the Veteran served as a radioman during World 
War II, but there is no competent evidence or opinion to 
support a finding that his radios emitted radiation, or that 
he was in an area where ionizing radiation was present.  
There is simply no competent evidence to suggest that the 
Veteran was exposed to radiation at any time during his 
Marine Corps service.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


